Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Matsuura (JP H01-266124; citations refer to machine translation mailed 10/21/2020) discloses a resin composition comprising 100 parts of (A) a mixture of 20-90% by weight of a bismaleimide and 10-80% by weight of a polymaleimide, 20-600 parts of epoxy resin, 5-400 parts of (C) a phenolic curing agent, optionally 5-80 parts of (D) a butadiene/acrylonitrile copolymer, and an inorganic filler, where all the parts are by weight (abstract; p1). The phenolic curing agent can be phenol novolac resin, cresol novolac resin, bisphenol A phenol resin and the like (p2). Matsuura does not disclose the use of styrene-maleic anhydride resin as the crosslinking agent, nor would one of ordinary skill in the art be motivated to modify the reference to use such a resin as the crosslinking agent without the benefit of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469.  The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787